Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the claims filed on 7/16/2019. Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-17 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beard et al (5,020,790).
Regarding claim 13, Beard discloses a motion assistance apparatus (Fig. 1, device 10) comprising: a proximal frame configured to support a proximal part of a user (Fig. 2, thigh member 22 is configured to support the thigh of the user); a distal frame configured to support a distal part of the user (Fig. 2, shank member 24, shank lever 74, and floating link 66 form a distal frame that is configured to support the shank of the user); a connecting frame rotatably connected to each of the proximal frame and the distal frame such that the connecting frame is configured to rotate in a direction so as to be parallel to the proximal frame, in response to the proximal frame rotating in a direction in which an angle between the proximal frame and the distal frame increases (Fig. 2, crank 64 is a connecting frame that rotatably connects to thigh member 22 and pivot pin 67 and rotatably connects to floating link 66 and pivot 65. Crank 64 is configured to rotate in a direction to be parallel to the thigh member 22 when the angle between the thigh member 22 and the shank member 24 increases; see col. 4, ln. 53-60. While crank 64 is not configured to be fully parallel to the thigh member 22, the claim is interpreted as only requiring the connecting frame to rotate in a direction that would make the connecting frame more parallel to the proximal frame); and a power transmitter configured to transmit a power from the proximal frame to the distal frame (Fig. 2, cable 62 transmits power from the thigh member 22 to the shank member 24).
Regarding claim 17, Beard discloses a restraint connected to the distal frame (Fig. 2, lock shoulder 70), the restraint configured to overlap the proximal frame when viewed from a side of the user (Fig. 2, lock shoulder 70 appears to overlap the distal end of the thigh member 22 when viewed from the side).

Allowable Subject Matter
5.	Claims 1-12 are allowed.
Regarding claims 1-12, the prior art of record does not disclose a power transmitter including “a slider, a pusher and a coupler, the slider configured to slide along the proximal frame, the pusher rotatably connected to the distal frame and the slider, and the coupler configured to rotatably connect the slider and the pusher such that, in a whole range of motion of the coupler, the coupler remains closer to the proximal part of the user than to a rotation axis of the connecting frame” (claim 1, ln. 6-10) in combination with the remaining claim limitations.
6.	Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 14-15, the prior art of record does not disclose a power transmitter comprising: “a slider configured to slide along the proximal frame; a pusher rotatably connected to the distal frame and the slider; and a coupler configured to connect the slider and the pusher such that the slider and the pusher are configured to perform 2-degree of freedom (DOF) rotational motions with respect to each other” (claim 14, ln. 3-7).
	Regarding claim 16, the prior art of record does not disclose “the power transmitter and connecting frame are configured to connect the distal frame and the proximal frame such that the distal frame is configured to perform a 2-DOF motion with respect to the proximal frame, the 2-DOF motion including a motion of a direction traversing a sagittal plane of the user” (ln. 1-5) in combination with the remaining claim limitations.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fischer et al (5,352,190), Agrawal et al (2006/0241539), and Choi et al (2015/0272811) disclose a motion assistance apparatus comprising a proximal frame, a distal frame, a connecting frame connected to both the proximal frame and the distal frame, and a power transmitted configured to transmit power from the proximal frame to the distal frame.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785